Per Curiam,
It is seldom that an executor or other trustee renders such a confused and unsatisfactory account of his stewardship as is exhibited in the accounts filed by the appellant aud passed upon in this case. Indeed, it would not be surprising if the court below, in endeavoring to bring order out of the confusion, should have been mistaken as to some items, to the prejudice of the accountant; but a careful examination of the record as pre*222sen ted has not convinced us that there is any such error. The appellees, doubtless weary of protracted and vexatious delays, are content to abide by the conclusion reached by the orphans’ court; and there is no reason why the appellant should not be required to submit thereto. In view of the evidence of carelessness and, to say the least, mismanagement in the execution of the trust, the court appears to have dealt leniently with this appellant.
Without referring in detail to the specifications of error, it is sufficient to say that there is nothing in the record to justify us in sustaining any of them; and neither of them requires discussion.
Decree affirmed and appeal dismissed at appellant’s costs.